IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 95-CC-00542-SCT
MISSISSIPPI BOARD OF NURSING
v.
TERRY LYNN HANSON

DATE OF JUDGMENT:                              04/25/95
TRIAL JUDGE:                                   HON. JOHN S. GRANT, III
COURT FROM WHICH APPEALED:                     RANKIN COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANT:                        ROY A. PERKINS
ATTORNEYS FOR APPELLEE:                        DENNIS L. HORN
                                               SHIRLEY PAYNE
NATURE OF THE CASE:                            CIVIL - STATE BOARDS AND AGENCIES
                                               (OTHER THAN WORKERS' COMPENSATION)
DISPOSITION:                                   REVERSED AND RENDERED - 9/18/97
MOTION FOR REHEARING FILED:                    9/30/97
MANDATE ISSUED:                                12/3/97




     BEFORE SULLIVAN, P.J., PITTMAN AND BANKS, JJ.


     PITTMAN, JUSTICE, FOR THE COURT:


                                  STATEMENT OF THE CASE

¶1. This appeal comes before the Court from the Chancery Court of Rankin County, Mississippi,
which reversed the decision of the Mississippi Board of Nursing to revoke the nursing license of the
Appellee, Terry Lynn Hanson.

¶2. The Mississippi Board of Nursing (hereinafter referred to as the "Board") notified Terry Lynn
Hanson (hereinafter referred to as "Hanson"), a Registered Nurse, whose license number is R-
718246, that charges were being brought against her to seek revocation or suspension of her
Registered Nurse License.

¶3. Hanson was summoned to appear before the Board on February 16, 1994, to answer the charges
against her as outlined in the Board's Complaint. Such charges pertained to a situation where Hanson
allegedly abused a neonatal infant patient at the University of Mississippi Medical Center in Jackson,
Mississippi. The charges also involved a series of practices over a period of time that the Board
deemed inappropriate. The notice gave the date, time and place of the hearing.
¶4. Specifically, the Board brought charges against Hanson pursuant to § 73-15-29(1)(c) and (e) of
the Mississippi Code of 1972, as amended, which states:

     (1) The board shall have power to revoke, suspend or refuse to renew any license issued by the
     board, or to deny an application for a license, or to fine, place on probation and/or discipline a
     licensee, in any manner specified in this chapter, upon proof that such person:

     ....

     (c) Has negligently or wilfully acted in a manner inconsistent with the health or safety of the
     persons under the licensee's care;

     (e) Has negligently or wilfully practiced nursing in a manner that fails to meet generally
     accepted standards of such nursing practice."

The Board outlined four separate charges. First, Hanson was charged with holding a naked baby
around its neck with only one hand while on duty in the Neonatal Intensive Care Unit (NICU). The
second charge accuses Hanson of carrying babies by holding them under their armpits. The third
charge states that Hanson, from the fall of 1992 until December of 1993, endangered patients by
carrying them around naked and by washing them in the sinks. The final charge also stems from the
period of the fall of 1992 until December of 1993. This charge claims that Hanson endangered the
babies by rapidly flipping levers on their incubators in an attempt to stimulate them.

¶5. An administrative hearing was held by the Board on February 16 and 17, 1994. At the hearing,
Hanson was present and was represented by Attorney Dennis L. Horn of Jackson, Mississippi.
Hanson was informed in the hearing notice that she had the right to appear, either personally or by
counsel, or both, to produce witnesses or evidence in her behalf and to have subpoenas issued by the
Board. The hearing was both extensive and exhaustive, and Hanson exercised her rights as mentioned
above.

¶6. After hearing all the testimony and reviewing the evidence presented at Hanson's hearing, the
Board went into a closed session to determine whether or not an executive session should be
declared. The Board then went into executive sessions for deliberations and findings concerning
Hanson. After coming out of the executive session, the Board announced its decision publicly. The
Board found Terry Lynn Hanson guilty on each of the charges outlined in the complaint and imposed
the penalty of license revocation for each charge. All charges were considered separate and distinct,
and the penalties were to run concurrently. Hanson's hearing concluded with this order. Thereafter,
Hanson perfected an appeal to the Chancery Court of Rankin County, Mississippi, pursuant to § 73-
15-31(8) of the Mississippi Code of 1972, as amended.

¶7. On April 25, 1995, the Honorable John S. Grant, III, Chancellor of the Rankin County Chancery
Court, reversed the decision of the Mississippi Board of Nursing that revoked the nursing license of
Terry Lynn Hanson. As a result, the Mississippi Board of Nursing has perfected this appeal to the
Supreme Court of Mississippi, requesting the Court to reverse the decision of the Chancery Court of
Rankin County, Mississippi.

                                 STATEMENT OF THE ISSUES
     I. DID THE TRIAL COURT ERR IN REVERSING THE DECISION OF THE
     MISSISSIPPI BOARD OF NURSING THAT REVOKED THE NURSING LICENSE
     OF THE APPELLEE, TERRY LYNN HANSON?

     II. WAS THE MISSISSIPPI BOARD OF NURSING'S DECISION TO REVOKE THE
     NURSING LICENSE OF TERRY LYNN HANSON SUPPORTED BY SUBSTANTIAL
     EVIDENCE FOUND TO BE CLEAR AND CONVINCING OR WAS IT ARBITRARY
     AND CAPRICIOUS?

     III. DID THE BOARD OF NURSING VIOLATE ANY STATUTORY AND/OR
     CONSTITUTIONAL RIGHTS OF TERRY LYNN HANSON BY REVOKING HER
     NURSING LICENSE?

     IV. WAS THE BOARD OF NURSING WITHIN ITS REALM OF STATUTORY
     AUTHORITY WHEN IT REVOKED THE NURSING LICENSE OF TERRY LYNN
     HANSON?

                                             ANALYSIS

     I. DID THE TRIAL COURT ERR IN REVERSING THE DECISION OF THE
     MISSISSIPPI BOARD OF NURSING THAT REVOKED THE NURSING LICENSE
     OF THE APPELLEE, TERRY LYNN HANSON?

¶8. The scope of review in matters concerning the decisions of administrative agencies is well settled.
The Court's consideration is limited to determining whether or not the Board's decision (1) was
supported by substantial evidence; (2) was arbitrary or capricious; (3) was beyond the power of the
agency to make or (4) violated some statutory or constitutional right of the Appellant. Mississippi
State Tax Comm'n v. Mississippi-Alabama State Fair, 222 So. 2d 664, 666 (Miss. 1969); Harris v.
Mississippi Real Estate Comm'n, 500 So. 2d 958, 962 (Miss. 1986); Eidt v. City of Natchez, 421
So. 2d 1225, 1231-1232 (Miss. 1982). Our courts are not permitted to make administrative decisions
and perform the functions of an administrative agency. Mississippi State Tax Comm'n v.
Mississippi-Alabama State Fair, 222 So. 2d at 666.

¶9. In Levi v. Mississippi State Bar, 436 So. 2d 781, 783 (Miss. 1983), this Court held the accuser
to a higher standard of proof in proceedings of a quasi-criminal nature. If the charge was fraud or an
"equivalent form of misconduct" the accusing party must prove his case by clear and convincing
evidence. Id., at 783. This standard was followed in Hogan v. Mississippi Board of Nursing, 457
So. 2d 931, 934 (Miss. 1984), where a nurse's license was revoked when she was accused of
misappropriating narcotics. In Riddle v. Mississippi State Board of Pharmacy, 592 So. 2d 37, 41
(Miss. 1991), this Court states: "[t]he judicial eye looks to see whether a fair-minded fact finder
might have found the evidence clear and convincing that the offense had occurred, and, where that
may be said, we will not disturb the Board's judgement." Also in Riddle, this Court states that in
administrative proceedings against professionals licensed by the state, the disciplinary board is
charged to demand clear and convincing evidence of the offense. Id., at 41, citing Hogan, 457 So. 2d
at 934; Levi, 426 So. 2d at 783; Mississippi Real Estate Comm'n v. White, 586 So. 2d 805, 808
(Miss. 1991); State Board of Psychological Examiners v. Hosford, 508 So. 2d 1049, 1054 (Miss.
1987).
¶10. Therefore, the findings and conclusions of the Board derived from the hearing involving the
charges against Hanson should not be disturbed unless they are not supported by substantial
evidence, are arbitrary and capricious, violate a statutory or constitutional right of the accused, or are
out of the scope of authority for the Board. Mississippi State Tax Comm'n v. Mississippi-Alabama
State Fair, 222 So. 2d at 666.

¶11. The Board issued the following charges:

     CHARGE #1: That Terry Hanson violated Section 73-15-29(1)(c) that she has negligently or
     wilfully acted in a manner inconsistent with the health or safety of the persons under the
     licensee's care,

     AND/OR

     That Terry Hanson violated Section 73-15-29(1)(e) that she has negligently or wilfully
     practiced nursing in a manner that fails to meet generally accepted standards of such nursing
     practice, to wit:

     On or about November 14-15, 1993, with reckless disregard for the health and safety of her
     patient, she removed an infant from an incubator in Room 407, and holding the baby only by
     one of her hands around its neck, Hanson carried the baby around the unit making jests while
     allowing the naked infant's body to dangle unsupported. The baby is believed to be patient
     #811101.

     CHARGE #2: That Terry Hanson violated Section 73-15-29(1)(c) that she has negligently or
     wilfully acted in a manner inconsistent with the health or safety of the persons under the
     licensee's care,

     AND/OR

     That Terry Hanson violated Section 73-15-29(1)(e) that she has negligently or wilfully
     practiced nursing in a manner that fails to meet generally accepted standards of such nursing
     practice, to wit:

     While working as a Registered Nurse at the University of Mississippi Medical Center in NICU,
     Hanson carried babies by holding them under their armpits.

     CHARGE #3: That Terry Hanson violated Section 73-15-29(1)(c) that she has negligently or
     wilfully acted in a manner inconsistent with the health or safety of the persons under the
     licensee's care,

     AND/OR

     That Terry Hanson violated Section 73-15-29(1)(e) that she has negligently or wilfully
     practiced nursing in a manner that fails to meet generally accepted standards of such nursing
     practice, to wit:

     During the period from the fall of 1992 to December of 1993, Hanson endangered the lives of
     her NICU patients by removing babies from the incubators and carrying the naked babies to
     sinks to wash them and to weigh scales located in other rooms of the unit, thus compromising
     the maintaining of stable body temperatures and unnecessarily exposing the infants to risk of
     infection.

     CHARGE #4: That Terry Hanson violated Section 73-15-29(1)(c) that she has negligently or
     wilfully acted in a manner inconsistent with the health or safety of the persons under the
     licensee's care,

     AND/OR

     That Terry Hanson violated Section 73-15-29(1)(e) that she has negligently or wilfully
     practiced nursing in a manner that fails to meet generally accepted standards of such nursing
     practice, to wit:

     During the period from the fall of 1992 to December of 1993, Hanson stimulated her NICU
     infant patients' hearts by rapidly flipping the levers on their incubators to jostle the babies as
     they lay in the incubators, thereby increasing the risk of intra ventricular hemorrhaging (IVH).

As a result of the disciplinary hearing for Hanson, the Board made the following findings:

     1. The Board finds that it has jurisdiction over the parties and of the subject matter.

     2. The Board finds that there was sufficient corroborating testimony and evidence produced at
     the hearing indicating that Terry Hanson acted negligently or wilfully in a manner inconsistent
     with the health and safety of the persons under the licensee's care.

     3. The Board finds that there was sufficient corroborating testimony and evidence produced at
     the hearing indicating that Terry Hanson has negligently or wilfully practiced nursing in a
     manner that fails to meet generally accepted standards of such nursing practice.

     4. The Board finds that there was sufficient corroborating testimony and evidence produced at
     the hearing indicating that Terry Hanson held a neonatal intensive care patient weighing, more
     or less, 983 grams on or about November 14 or 15, 1993, in a manner which posed a danger
     and threat to such baby.

     5. The Board further finds that Terry Hanson carried a neonatal intensive care baby weighing,
     more or less, 983 grams on or about November 14 or 15, 1993, by holding the baby under his
     armpits.

     6. The Board finds that there was sufficient corroborating testimony and evidence produced at
     the hearing indicating that Terry Hanson stimulated her NICU infant patients by flipping the
     levers on the incubators in a manner that fails to meet generally accepted standards of nursing
     practice.

¶12. This Court has given great deference to the decisions of administrative agencies, believing that
they know best how to police their own, especially when the board sitting in judgment is comprised
of fellow practitioners. Harris, 500 So. 2d at 963. Courts are not permitted to substitute their
judgement for that of an administrative agency. Barnwell, Inc. v. Sun Oil Company, 162 So. 2d 635
(Miss. 1964). That is the case at hand. The Chancery Court judge reweighed the evidence and, while
stating the proper standard in his opinion, failed to follow it in the results. Each element of the
standard will be discussed in detail in the following pages. Based on the standard as set forth in
Mississippi State Tax Comm'n v. Mississippi-Alabama State Fair, the Chancery Court overstepped
its authority by reversing the Nursing Board's decision. Therefore, the decision of the lower court
must be reversed on this issue based on the following discussion of facts and law.

     II. WAS THE MISSISSIPPI BOARD OF NURSING'S DECISION TO REVOKE THE
     NURSING LICENSE OF TERRY LYNN HANSON SUPPORTED BY SUBSTANTIAL
     EVIDENCE FOUND TO BE CLEAR AND CONVINCING OR WAS IT ARBITRARY
     AND CAPRICIOUS?

¶13. The Board found the evidence to revoke the nursing license of Hanson to be clear and
convincing. The Chancery Court found that the Board's decision was not supported by substantial
evidence and was arbitrary and capricious.

¶14. In Charge #1 of the Board's complaint, Hanson is accused of violating Mississippi Code Ann.
§ 73-15-29(1)(c) and (e) by holding a naked infant around its neck with one hand while making jests.
An investigation began on December 15, 1993, led by Anita Wren, Head Nurse of the Newborn ICU
at University of Mississippi Medical Center. The investigation revealed three nurses who were
eyewitnesses to the alleged event: Nurse Dianne Brewer, Nurse Dovina Layton, and Nurse Barbara
Gillespie. All three nurses testified that they witnessed Hanson holding a naked baby in an unsafe
manner. Although there are variances in the testimony of the three nurses and two of the nurses did
not report the incident for at least thirty days, the Board found their testimony to be conclusive proof
of Hanson's guilt. In response, the Board found that Hanson held a neonatal intensive care patient in
a manner which posed a danger and threat to such baby.

¶15. In contrast, the trial court placed great emphasis on the testimony of Dr. Mitchell Gruich, a
medical doctor and second year pediatric resident at University of Mississippi Medical Center. Dr.
Gruich testified that a baby held in the manner indicated by the accusing nurses would need
emergency treatment almost immediately. The infant did suffer episodes of apnea and bardycardia
("A and B") the following day when Nurse Hanson was not working. Dr. Gruich testified that these
episodes of "A and B" could not be attributed to any mishandling of the baby the night before the
episodes.

¶16. The trial court found the testimony of Dr. Gruich to be determinative. The court held:

     The discrepancies in Brewer's, Layton's and Gillespie's testimonies, the failure by Brewer and
     Gillespie to timely report such misconduct when it could have been easily documented with an
     incident report (forms readily available), and the misidentification of the person in charge, lead
     the Court to rely heavily on the testimony of Dr. Mitchell Gruich, the aforementioned medical
     doctor who works in the subject unit. Dr. Gruich accurately described the results and immediate
     symptomology that would be suffered by an infant held in the manner charged. Since the
     referenced infant did not suffer such immediate or near immediate symptom ology and no
     evidence is presented of that infant nor of any other infant who did experience such symptom
     ology or injury, the testimony of Appellant's accusers must by substantially discounted.
Based on the considerations described above, the trial court found that the evidence against Hanson
was not substantial and could not be viewed by a fair-minded fact-finder as clear and convincing.
Therefore, the trial court reversed the license revocation as to Charge #1.

¶17. Although there are some discrepancies in the testimony of the nurses, it must be remembered
that three people allegedly witnessed the charged conduct. Hanson offered no evidence into the
record as to the reason that these nurses would falsely accuse her. The fact that they did not report
the incident immediately is of concern to the Court, but acts of this nature are often unreported
because of personal feelings, work relations, etc. The confusion over the charge nurse at the time of
the incident does make the nurses' testimony appear less credible, but their testimony should not be
totally disregarded because of this error. In its own words, the trial court gave great deference to the
testimony of Dr. Gruich. Dr. Gruich testified that the baby would need medical treatment almost
immediately if held in the manner charged. Since the baby suffered no immediate trauma and needed
no immediate treatment, the trial court concluded that the incident did not happen.

¶18. In regard to Charge #1, the Board's holding that Hanson violated Miss. Code Ann. § 73-15-
29(1)(c) and (e) is supported by substantial evidence that could be viewed as clear and convincing by
a fair-minded fact finder. The Board observed the testimony of the witnesses and weighed the
evidence accordingly. The trial court reweighed the evidence placing an emphasis on the testimony of
Dr. Gruich. Therefore, as to Charge #1, the decision of the Board should be reinstated.

¶19. Hanson admitted to the practices outlined in Charges #2, #3, and #4. In her written statement,
Hanson admitted to carrying babies by the armpits. Hanson also admitted that she carried infants to
the scales and to the sink to wash their heads. In her testimony, she admitted to flipping the levers on
the isolettes to stimulate the babies but does not admit to doing it rapidly.

¶20. The Board found Hanson's conduct to be inconsistent with the health and safety of the patients
under her care and outside of the generally accepted standards of nursing practice. We agree.

¶21. The Board's authority to suspend or revoke nursing licenses arises from the Legislature's desire
to protect the public from improper nursing practices. It is the Board's responsibility to oversee the
actions of Registered Nurses around the State and to discipline any nurse who endangers the health
or safety of the public. The Board found the practices employed by Hanson to be contrary to the best
interest of the patients at the University of Mississippi Medical Center and revoked her license to
practice nursing in order to protect the public.

¶22. The trial court found the Board's decision to be arbitrary and capricious because many other
nurses admitted to using the same improper practices as Hanson. Hanson's wrongdoing should not be
justified by the wrongs of others. In the interest of public policy, this Court will give deference to the
determination of the Nursing Board and reverse the decision of the trial court as to this issue.

     III. DID THE BOARD OF NURSING VIOLATE ANY STATUTORY AND/OR
     CONSTITUTIONAL RIGHTS OF TERRY LYNN HANSON BY REVOKING HER
     NURSING LICENSE?

¶23. This issue was not addressed in the trial court's decision to reverse the findings of the Nursing
Board. This issue can be divided into two questions. Did the Board afford Hanson due process? Was
the Board biased? The answer appears clear as to the first issue. Hanson was informed of the time
and place of the hearing. She was also informed that she had the right to appear, either personally or
by counsel, or both, to produce witnesses or evidence in her behalf, to have subpoenas issued by the
Board, and to cross-examine any witnesses introduced by the Board. Hanson took advantage of all
the aforementioned rights at the hearing. This Court has held this process to be satisfactory in regard
to the due process requirements of both the Mississippi and the United States Constitutions.
Mississippi State Board of Nursing v. Wilson, 624 So. 2d 485, 494-495 (Miss. 1993).

¶24. Hanson also argues that the Board was biased because she had named each member individually
in a federal lawsuit, therefore she could not receive a fair hearing. Hanson claims that the Board
conducted the hearing in such a manner as to deprive her of justice. The Board counters Hanson's
assertions by quoting the opinion of United Cement v. Safe Air for the Environment, Inc., 558
So. 2d 840, 842-843, which states:

     Administrative hearings of the character involved here are not trials and they are not governed
     by the same rules which apply in a court of law. New South Communications v. Answer Iowa,
     Inc., 490 So. 2d 1225, 1227 (Miss. 1986). Further, there is a presumption that the officers
     conducting the hearing and the members of the Board behave honestly and fairly in the conduct
     of the hearings and in the decision-making process. Harrison County School Board v.
     Morreale, 538 So. 2d 1196, 1202 (Miss. 1989). Absent some showing of personal or financial
     interest on the part of the hearing officer or evidence of misconduct on the officer's part, this
     presumption is not overcome.

Hanson did not meet the standard required by United Cement because she showed neither pecuniary
interest by the Board in revoking her license, nor prejudgment by the Board. As evidence, Hanson
points to the federal lawsuit. In voir dire at the hearing, each member of the Board stated that they
had no knowledge of the lawsuit. The lawsuit in question seeks injunctive relief not damages, so
there is no pecuniary interest by the Board even if they were aware of the lawsuit.

¶25. Hanson makes repeated objections to the way the hearing was conducted. The Board is correct
in citing New South Communications, in that the hearing does not have to meet trial standards.
Hanson does not meet the standard required by United Cement, therefore, this issue should be
decided in favor of the Board.

     IV. WAS THE BOARD OF NURSING WITHIN ITS REALM OF STATUTORY
     AUTHORITY WHEN IT REVOKED THE NURSING LICENSE OF TERRY LYNN
     HANSON?

¶26. This issue is not challenged by Hanson. It is directly within the power of the Nursing Board as
stated in Miss. Code Ann. § 73-15-29(1). Therefore, it has no relevance to the case at hand.

¶27. REVERSED AND RENDERED.

LEE, C.J., PRATHER AND SULLIVAN, P.JJ., BANKS, ROBERTS, SMITH AND MILLS,
JJ., CONCUR. McRAE, J., NOT PARTICIPATING.